                    IN THE UNITED STATES DISTRICT COURT
                   FOR THE SOUTHERN DISTRICT OF ILLINOIS


JEVON M. JENKINS,

                   Petitioner,

vs.                                                    NO. 18-CV-01994-DRH

UNITED STATES OF AMERICA,

                   Respondent.

                                        ORDER

HERNDON, District Judge:

      Before the Court is the Government’s Motion for Order Requiring Counsel to

Provide Written Response, which maintains that Petitioner’s § 2255 motion

contains allegations of ineffective assistance of counsel during the pre-trial and plea

proceedings in Petitioner’s underlying criminal case. In its motion, the Government

indicates it has requested that Federal Public Defender Stephen Welby and Bob

Herman, Esq., provide it with an affidavit addressing Petitioner’s allegations of

ineffectiveness.     Mr. Welby has advised Government counsel that his office

believes that ABA Formal Opinion 10-456 prohibits counsel from providing an

affidavit or otherwise disclosing confidential client information absent a court

order requiring defense counsel to do so.      Mr. Herman also has requested a court

order requiring his response.

      This Court has conducted a preliminary review of Petitioner’s § 2255 motion

and   finds   that    Petitioner’s   allegations   relate   directly   or   indirectly   to
communications and advice between Petitioner and defense counsel, Mr. Welby

and Mr. Herman.

      The Court notes that “[i]t has long been the rule in federal courts that, where

a habeas petitioner raises a claim of ineffective assistance of counsel, he waives the

attorney-client privilege as to all communications with the allegedly ineffective

lawyer.” Bittaker v. Woodford, 331 F.3d 715, 716-17 (9th Cir. 2003) (citing

Wharton v. Calderon, 127 F.3d 1201, 1203 (9th Cir. 1997); United States v.

Pinson, 584 F.3d 972 (10th Cir. 2009) (“Given the ample, unanimous federal

authority on point, we hold that when a habeas petitioner claims ineffective

assistance of counsel, he impliedly waives attorney-client privilege with respect to

communications with his attorney necessary to prove or disprove his claim.”);

Tasby v. United States, 504 F.2d 332, 336 (8th Cir. 1974) (“When a client calls into

public question the competence of his attorney, the privilege is waived.”); Laughner

v. United States, 373 F.2d 326, 327 (5th Cir. 1967)); In re Lott, 139 F. App’x. 658

(6th Cir. 2005) (“In the habeas context, courts have found implied waiver of the

attorney-client privilege when the petitioner ‘injects into [the] litigation an issue that

requires testimony from its attorneys or testimony concerning the reasonableness

of its attorneys' conduct.’”) (citing Johnson v. Alabama, 256 F.3d 1156, 1178 (11th

Cir. 2001)).

      The Government also requests an extension in which to respond from the

deadline previously set by this Court to January 10, 2019, to ensure that Mr. Welby

and Mr. Herman have ample time to produce an affidavit and the Government has
                                     2
adequate time to prepare an appropriate response.

       Accordingly, IT IS ORDERED that the Government’s motion is GRANTED.

The Court FINDS that Petitioner’s allegations of ineffective assistance of counsel on

the part of Mr. Welby and Mr. Herman operate as a waiver of the attorney-client

privilege.

       IT IS FURTHER ORDERED that Mr. Welby and Mr. Herman are ORDERED

to provide an affidavit expressly addressing Petitioner’s allegations of ineffective

assistance of counsel and provide that affidavit to Counsel for the Government for

inclusion with its response.

       IT IS FURTHER ORDERED that the Government shall file its response on

or before January 10, 2019.

       IT IS SO ORDERED.

                                                       Judge Herndon
                                                       2018.11.02
                                                       18:10:36 -05'00'
                                                      United States District Judge




                                         3
